Title: John Adams to Abigail Adams 2d, 17 March 1777
From: Adams, John
To: Adams, Abigail (daughter of JA and AA)


     
      My dear Daughter
      Philadelphia March 17. 1777
     
     I hope by this Time, you can write an handsome Hand; but I wish you would, now and then, send a Specimen of it, to Philadelphia to your Pappa, that he may have the Pleasure of observing the Pro­ficiency you make, not only in your Hand Writing, but in your turn of Thinking, and in your Faculty of expressing your Thoughts.
     You have discovered, in your Childhood, a remarkable Modesty, Discretion, and Reserve; I hope these great and amiable Virtues will rather improve, in your riper Years. You are now I think, far advanced in your twelfth Year—a Time when the Understanding generally opens, and the Youth begin to look abroad into that World among whom they are to live.—To be good, and to do good, is all We have to do.
     I have seen, in the Progress of my last Journey, a remarkable Institution for the Education of young Ladies, at the Town of Bethlehem, in the Commonwealth of Pensilvania. About one hundred and twenty of them live together under the same Roof; they sleep all together, in the same Garrett every night. I saw one hundred and Twenty Beds, in two long Rows, in the same Room, with a Ventilator about the Middle of the Ceiling, to make a brisk Circulation of the Air, in order to purify it of those gross Vapours, with which the Perspiration of so many Persons would other wise fill it. The Beds and Bed Cloaths were all of them of excellent Quality, and extreamly neat.—How should you like to live in such a Nunnery? I wish you had an opportunity to see and learn the curious Needle Work, and other manufactures, in Flax, Cotton, Silk, silver and Gold which are carried on there. But I would not wish you to live there. The young Misses keep themselves too warm with dutch Stoves, and they take too little Exercise and fresh Air to be healthy.—Remember me, with the tenderest Affection to your Mamma and your Brothers. I am with inexpressible Affection, your Father.
    